Citation Nr: 1825555	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-31 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011, July 2012 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has recharacterized the Veteran's claim for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The claim has been recharacterized to broadly reflect that the scope of the claim includes any acquired psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the electronic file.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In August 2017 prior to the promulgation of a Board decision, and on the record at his videoconference hearing before the undersigned VLJ, the Veteran stated that he wished to withdraw his appeal for entitlement to service connection for high cholesterol.

2.  In July 2008, the RO denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran did not appeal this decision and it became final.

3.  Evidence added to the record since the July 2008 rating decision does not relate to an unestablished fact that is necessary to establish service connection for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for high cholesterol are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 
38 C.F.R. § 20.204 (2017).

2.  The criteria for reopening a claim of entitlement to service connection for hypertension have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim of Entitlement to Service Connection for High Cholesterol

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, withdrawals of appeals must be made in writing.  38 C.F.R. § 20.204(b)(1).  At his August 8, 2017 hearing the Veteran stated, on the record, that he wished to withdraw his appeal for service connection for high cholesterol.  Thus, there remain no allegations of errors of fact or law with respect to the issue of entitlement to service connection for high cholesterol.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.

II.  Duties to Notify and Assist

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

With regard to the Veteran's claim to reopen entitlement to service connection for hypertension, the notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Compliant VCAA notice was provided in October 2012, January 2012 and March 2012.

With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued the required VCAA notice prior to the August 2011, July 2012 and January 2013 rating decisions on appeal.  Thus, there is no timing error.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), service personnel records (SPRs), and VA treatment records.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

The Board will therefore proceed to the merits of the Veteran's appeal.

III.  New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist.  Id.

VA must review all of the evidence submitted since the last final rating decision to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for hypertension was initially denied by the RO in a July 2008 rating decision.  The Veteran did not appeal this decision, nor did he submit any relevant evidence within one year of the decision; therefore it is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

After careful review of the evidence of record, the Board finds that new and material evidence sufficient to reopen this previously denied claim for service connection for hypertension has not been submitted.

Evidence added to the record since the July 2008 rating decision includes private and VA medical treatment records, and the Veteran's August 2017 hearing transcript.  The recently received medical treatment records reflect that hypertension is included in the Veteran's medical history.  The Veteran testified at his hearing that he was diagnosed with hypertension after his discharge from service, although he felt that he had it in service.  While this evidence is "new" as it was not previously submitted to agency decisionmakers, it is not material because it does not relate to an unestablished fact necessary to substantiate the claim.  Here, the recently received medical treatment records do not relate the Veteran's diagnosis of hypertension to his time in service.  Additionally, while the Veteran feels he had hypertension in service, this statement is cumulative as to his statements in support of his original claim, received on October 11, 2007.  As the newly submitted evidence is not material, the claim for service connection for hypertension is not reopened, and the current appeal on this issue is denied on that basis.  See 38 U.S.C. § 5108.



ORDER

The appeal as to the issue of entitlement to service connection for high cholesterol is dismissed.

The application to reopen the claim for service connection for hypertension is denied.


REMAND

While the Board regrets the additional delay, it finds that a remand is necessary to adjudicate the Veteran's claim of entitlement to an acquired psychiatric disorder, to include PTSD.  The Board notes that in the July 2012 rating decision VA conceded the Veteran's stressor, as the Veteran has verified service in the Republic of Vietnam.

The Veteran testified at his hearing that continues to be treated at the VA Medical Center in Charleston, South Carolina; most recently in February 2017.  A review of the electronic file reveals that the most recent medical records associated with the Veteran's file are dated August 2013.  On remand the Veteran's updated medical records should be obtained and associated with the file.

The Veteran underwent a VA PTSD examination in February 2012.  The VA examiner noted that it was not possible to render a diagnosis of PTSD at the time due to the Veteran's cognitive impairments.  The Board finds that this examination is inadequate for adjudication purposes, as it did not address the Veteran's in-service stressor nor discuss the Veteran's treatment records.  Generally, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, on remand, a new VA examination and opinion addressing the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD is needed.
Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from August 2013 to the present and associate them with the claims file.  Any and all responses, including negative responses, must be properly documented in the electronic file, as well as any notification to the Veteran as to any records deemed unavailable.

2.  Provide the Veteran an opportunity to submit any outstanding, relevant, private treatment records, relating to treatment for any psychiatric disability.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After the development above has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed psychiatric disability.  The electronic file must be reviewed on conjunction with the claim.  All testing deemed necessary must be conducted and results reported in detail.

The examiner must provide the following:
a)  The examiner should determine if the Veteran has symptomatology that meets the criteria required under DSM-IV for a diagnosis of PTSD.

b)  If PTSD is diagnosed, the examiner should indicate the in-service stressor underlying that diagnosis; and should provide an opinion answering the following questions:

(1) Is the claimed stressor adequate to support a diagnosis of PTSD?

(2) Are the Veteran's claimed stressors sufficient to support a diagnosis of PTSD?

c)  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has PTSD as a result of the stressor the Veteran experienced in service?

d)  The examiner is asked to identify all current psychiatric disorders.  In identifying all such psychiatric disorders, please consider all medical and lay evidence associated with the electronic file.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

e)  For each identified psychiatric disability, other than PTSD, state whether it is at least as likely as not (50 percent or greater probability) that it was incurred in or is related to the Veteran's time in service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, (s)he must provide an explanation for the basis of that determination.

4.  Then, readjudicate the appeal.  If the benefit sought is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing the appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


